DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,445,123. 

Although the conflicting claims are not identical, they are not patentably distinct from each other because:
The patent claims include all of the limitations of the instant application claims, respectively.  The instant application claims are generic to the species of invention covered by the respective patent claims. 
It should be noted that the scan multiplexing control information configured to cause a scan multiplexed LED driver to activate each LED scan line an equal number of times during the period when the shutter of the camera is open, as recited in claims 1-2, is taken to be inherent to the video display controller which inherently include a scan driver (taken to be the recited scan multiplexed LED driver) which activate each scan line sequentially for activating each LED an equal number of times of the display.
Further, obtaining video characteristics relating to video data that is displayed by a video display, the video characteristics comprising a frame period of the video data, as recited in claims 4-7, is taken to be inherent to the video data information in order to be displayed by the display for each frame.
Also, having the PWM cycle configured such that a subset of the PWM cycle is aligned to the period when the shutter of the camera is open, as recited in claims 8-12, is also taken to be inherent since all portions or at least a portion of the PWM cycle (which is taken to be the recited subset) are aligned to the period when the shutter of the camera is open.
 As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).
	


Prior Art Citation

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	
Suzuki et al. (US 2014/0218416), taken to be the closest prior art, shows the pulse width modulation (PWM) control system and method comprising: a memory configured to store instructions (see for example para. 0038); and a processor (CPU) coupled to the memory and configured to execute instructions stored in the memory to (see for example para. 0038): obtain camera characteristics relating to a camera that is configured to capture an image displayed by a video display (see for example para. 0045-0046), the camera characteristics comprising a duration of a period when a shutter of the camera is open (taken to be shutter opening and closing speed, see for example para. 0047 and 0060); calculate a PWM timing control for the video display, (see for example para. 0065-0066); and send a signal to the video display, the signal including the PWM timing control and configured to cause the video display to control a brightness of the video display according to the PWM timing control (see for example para. 0064-0066).  


Allowable Subject Matter

Claims 1-18 are allowed over the prior art of record.

The following is an Examiner's Statement of Reasons for Allowance:

Regarding claims 1-2
The prior art of record, including the closest prior art Suzuki et al.  noted above, taken alone or in combination does not teach or suggest the pulse width modulation (PWM) control system having the combination of elements with their recited functions, along with the limitations to calculate a PWM timing control for the video display, the PWM timing control specifying a PWM cycle duration based on the period when the shutter of the camera is open, wherein the PWM cycle duration is a period of time during which the PWM cycle completes; and send a signal to the video display, the signal including the PWM timing control and scan multiplexing control information, wherein: the scan multiplexing control information is configured to cause a scan- multiplexed LED driver to activate each LED scan line an equal number of times during the period when the shutter of the camera is open, and the signal is configured to cause the video display to control a brightness of the video display according to the PWM timing control during the period when the shutter of the camera is open, as set forth in claims 1-2.


Regarding claims 3-7
The prior art of record, including the closest prior art Suzuki et al.  noted above, taken alone or in combination does not teach or suggest the pulse width modulation (PWM) control system having the combination of elements with their recited functions, along with the limitations to calculate a PWM timing control for the video display, the PWM timing control specifying a PWM cycle duration based on the period when the shutter of the camera is open and the frame period of the video data, wherein the PWM cycle duration is a period of time during which the PWM cycle completes; and send a signal to the video display, the signal including the PWM timing control and configured to cause the video display to control a brightness of the video display according to the PWM timing control during the period when the shutter of the camera is open, as set forth in claims 3-7.

Regarding claims 8-12
The prior art of record, including the closest prior art Suzuki et al.  noted above, taken alone or in combination does not teach or suggest the pulse width modulation (PWM) control system having the combination of elements with their recited functions, along with the limitations to calculate a PWM timing control for the video display, the PWM timing control specifying a PWM cycle and a PWM cycle duration based on the period when the shutter of the camera is open, wherein the PWM cycle duration is a period of time during which the PWM cycle completes and the PWM cycle is configured such that a subset of the PWM cycle is aligned to the period when the shutter of the camera is open; and send a signal to the video display, the signal including the PWM timing control and configured to cause the video display to control a brightness of the video display according to the PWM timing control during the period when the shutter of the camera is open, as set forth in claims 8-12.

Regarding claims 13-18
The prior art of record, including the closest prior art Suzuki et al.  noted above, taken alone or in combination does not teach or suggest the pulse width modulation (PWM) control system having the combination of elements with their recited functions, along with the limitations to compare video data that is displayed by the video display to a video output from the camera to detect a visual artifact in the video output from the camera, wherein the visual artifact is a variation in brightness in the video output from the camera as compared to the video data; calculate a PWM timing control for the video display, the PWM timing control specifying a PWM cycle duration based on the period when the shutter of the camera is open and a frame period of the video data, wherein the PWM cycle duration is a period of time during which the PWM cycle completes; adjust the PWM timing control to reduce the visual artifact; and send a signal to the video display, the signal including the PWM timing control and configured to cause the video display to control a brightness of the video display according to the PWM timing control during the period when the shutter of the camera is open, as set forth in claims 13-18.

	

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD N EDUN whose telephone number is (571)272-7617.  The examiner can normally be reached on Mon-Fri 10:00-6:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MUHAMMAD N EDUN/Primary Examiner, Art Unit 2687